        Case 1:20-cv-00410-RDM Document 13-8 Filed 03/16/20 Page 1 of 2



From: "Keith, Brandon S CDR USN COMNAVAIRPAC (USA)" <brandon.keith@navy.mil>
Date: May 14, 2019 at 5:41:17 PM EDT
To: Courtland Savage <c                    >
Subject: VFA-106 Investigation

LT Savage:

Greetings. I would like to let you know that we received VADM Miller’s signed endorsement to
the investigation and are in the process of finalizing the required redactions in light of
that final endorsement. We will complete those redactions by tomorrow. I would like to arrange
a time to call you on Wednesday May 15th, so that the Force Judge Advocate and I can provide
a quick overview of the findings and corrective actions and then forward you your copy of
the investigation immediately thereafter. In addition, VADM Miller would still like the opportunity
to sit down with you to discuss and de-brief the investigation. We could not discuss this
before final determinations were made, but, the Air Boss has directed significant corrective
actions in light of the findings of the investigation, and will be interested in your input, and even
involvement if you are so willing, in developing and implementing those actions. More to follow
on that tomorrow.

I believe you are currently on the east coast so perhaps a call between 1200 - 1300 your
time would work? Please let me know and also confirm the best number to reach you at.

Thank you.

R/
CDR Keith
____________________
Brandon S. Keith
CDR, JAGC, USN
Deputy Force Judge Advocate
Commander, Naval Air Force


* SENSITIVE BUT NOT CLASSIFIED - FOR OFFICIAL USE ONLY: This e-mail may
contain attorney work-product and/or privileged attorney-client
communications not subject to discovery or release under FOIA. If you are
not the intended recipient, please delete this e-mail and any attachments
and notify us immediately at DSN 735-5045 or Commercial 619-545-5045.

Any distribution of this document to anyone other than the intended
recipient, without consent of the sender is specifically prohibited.




                                      Plaintiff's Exhibit 8                                   1 of 2
        Case 1:20-cv-00410-RDM Document 13-8 Filed 03/16/20 Page 2 of 2



Subject:Re: VFA-106 Investigation
   Date:Fri, 26 Apr 2019 11:37:50 -0700
  From:Jason Ashley                      >
    To:Keith, Brandon S CDR USN COMNAVAIRPAC (USA) <brandon.keith@navy.mil>
    CC:Navin LtCol Kathryn M <kathryn.navin@usmc.mil>


Thank you for the update.

This is a departure from the written procedure in NAVPERS 5354/2. With that being said, I
would like to know who is now reviewing the investigation and why a closed investigation is
being re-reviewed.

Can you please provide a written appointment letter or written authorization ordering this higher
review?

Is this higher level review because of an appeal by the respondents that I named in my
discrimination complaint that your office investigated?

Also, have the respondents in my complaint been debried yet regarding the investigation or the
results?

Thank You,
Capt Ashley

On Fri, Apr 26, 2019 at 11:08 AM Keith, Brandon S CDR USN COMNAVAIRPAC (USA)
<brandon.keith@navy.mil> wrote:
Capt Ashley/LT Savage:

As I previously informed you, the command investigation into your allegations of discrimination
while at VFA-106 has been completed. Since being completed, the report has garnered interest
at higher echelons beyond Commander, Naval Air Force Pacific Fleet, where the report is
undergoing a thorough review. I apologize for the continued delay, but, an investigation report
cannot be deemed “final” and releasable until the highest echelon of review has blessed it. Until
then, the report is in the “deliberative” stage and cannot be shared with anyone, including
complainants and subjects of the investigation. I understand that you are both frustrated at
having to wait for resolution, but, I can assure you that these deliberations reflect the gravity and
seriousness that the Navy is attributing to your complaints and the scope and findings of the
investigation. This will be more clear once we are able to deliver and de-brief the investigation
to you both. We will continue to keep you apprised, and will, again, reach out (working with
DCA) to arrange delivery and de-brief as soon as we are cleared to do so.

R/
CDR Keith

____________________
Brandon S. Keith
CDR, JAGC, USN
Deputy Force Judge Advocate
Commander, Naval Air Force




                                     Plaintiff's Exhibit 8                                    2 of 2
